Citation Nr: 0033060	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  97-29 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim seeking service connection for a 
liver disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel

INTRODUCTION

The appellant reported active military service from January 
1951 to December 1952.  This service is unverified.  The 
Board of Veterans' Appeals (Board) notes that the appellant's 
claims file is a rebuilt claims file, and that his records 
were previously lost.  Therefore, although his service may 
have been verified previously, it is not verified within the 
current claims folder.  For purposes of this decision, the 
Board will treat the appellant as having proper status as a 
veteran.  Therefore, there is no need to remand this appeal 
for verification of service, as that issue is not critical to 
the decision.

The Board received this case on appeal from a November 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that new and material 
evidence had not been submitted to warrant reopening a claim 
seeking service connection for a liver disorder.  The 
appellant submitted a notice of disagreement with that rating 
decision in December 1996.  In September 1997, he was 
provided with a statement of the case.  His substantive 
appeal was received in October 1997, thus perfecting the 
appeal.  A supplemental statement of the case was issued in 
February 2000.

The issue of entitlement to service connection for a liver 
disorder was previously denied by an October 1994 rating 
decision.  The appellant did submit a notice of disagreement 
pertaining to that decision, in November 1994, and he was 
provided with a statement of the case in July 1995.  However, 
he did not timely file a substantive appeal.  A substantive 
appeal was filed in January 1996, but as that was not timely, 
the rating decision was considered final by the RO.

The Board also notes that there are several references in the 
claims file to the claim seeking service connection for a 
liver disorder having been denied prior to the October 1994 
rating decision.  However, as the appellant's claims file was 
rebuilt beginning in March 1994, there is no material of 
record prior to that date.  Therefore, the Board cannot 
document the existence of any rating decision prior to the 
October 1994 rating decision, and the Board will not consider 
the finality of any prior rating decisions which cannot be 
documented.  Accordingly, the only final rating decision of 
record for the Board's consideration is the October 1994 
rating decision.

FINDINGS OF FACT

1.  The veteran's claim for service connection for a liver 
disorder was denied by the RO in an October 1994 rating 
action.  The veteran was notified of the decision, and he did 
not perfect an appeal; under the law, that decision became 
final.  

2.  The evidence introduced into the record, since the 
October 1994 final RO decision, is cumulative of evidence 
previously considered or does not bear directly and 
substantially upon the specific matter under consideration, 
and is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

The evidence submitted since the previous final decision is 
not new and material, and the veteran's claim of entitlement 
to service connection for a liver disorder is not reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual and Procedural Background

As noted in the Introduction immediately above, this claim 
involves a rebuilt claims folder.  The original claim of 
record was submitted by the veteran in September 1994.  At 
that time, the veteran also submitted copies of a number of 
service medical records which had been in his possession.

A review of those service medical records disclosed that the 
veteran was treated for epigastric tenderness in June 1951, 
and a peptic ulcer was suspected.  He began to complain of 
abdominal pain in October 1952.  Some clinical notes from 
October and November 1952 indicate the liver was palpable and 
non-tender.  In October 1952, first infectious hepatitis with 
jaundice and then hepatomegaly, cause undetermined, were 
suspected, although these findings were not subsequently 
confirmed.  A November 1952 hospital record reports a history 
of the veteran having experienced nausea, vomiting, and 
cramping pains in the epigastrium during October 1952.  He 
also noted loose stools and darker-than-usual urine.  He was 
subsequently hospitalized for tests, which consistently 
failed to reveal any liver damage, although the liver was 
palpable.  The initial hospital assessment was of 
hepatomegaly, cause undetermined.  He was asymptomatic during 
hospitalization.  Physical examination revealed a palpable 
enlargement of the liver, but was otherwise normal.  All 
laboratory findings were normal.  X-ray study was negative 
for evidence of hepato- or splenomegaly.  It was concluded 
that, since all tests were normal and the veteran was 
asymptomatic, liver damage was felt to be unlikely.  It was 
also felt, due to the normal X-ray study, that no true 
hepatomegaly was present and that there was a dislocation of 
the liver as a whole.  The final diagnostic finding in 
November 1952 indicated hepatoptosis, and there was also a 
line-of-duty determination that the condition had existed 
prior to enlistment.  The veteran was returned to full duty.  
There was a normal separation examination, dated in December 
1952.

In order to assist in understanding the diagnosis of record, 
the Board notes that hepatoptosis is defined as a 
displacement of the liver because of laxness of suspensory 
ligaments, diminished tone of abdominal muscles, emphysema, 
right pleural effusion or empyema, subphrenic abscess, or 
spinal deformity; or the positioning of the colon between the 
liver and diaphragm on X-ray.  See Dorland's Illustrated 
Medical Dictionary, at 755 (28th ed. 1994).

The veteran's claim seeking service connection was denied by 
an October 1994 rating decision.  The veteran submitted a 
notice of disagreement in November 1994, and he was furnished 
with a statement of the case in July 1995.  However, no 
timely substantive appeal was submitted, and the October 1994 
rating decision thus became final.

Submitted as part of the current claim to reopen, in October 
1996, was a private medical record by D. Wolf, M.D., 
Assistant Professor of Medicine, Division of Liver Diseases, 
at Mt. Sinai Hospital.  In the report, dated in September 
1996, Dr. Wolf reported that an abdominal ultrasound of the 
veteran in August 1995 was abnormal given its documentation 
of "moderately echogenic parenchyma of the liver."  
However, it was also stated that the finding of an abnormal 
ultrasound did not warrant follow-up.  An annual 
ultrasonography was recommended to rule out new structural 
abnormalities, and it was noted that liver tests should be 
followed perhaps twice a year, to rule out a significant 
process.  Accompanying that report was an August 1995 report 
from the VA Medical Center radiology department, which found 
an impression of moderately echogenic parenchyma of the liver 
and no evidence of focal masses or dilated intrahepatic 
ducts.

In August 1998, the veteran submitted duplicates of the above 
evidence, as well as a new record from the VA radiology 
department, dated in July 1998.  This indicated a history of 
right upper quadrant pain.  Ultrasound examination of the 
liver showed that it was normal in size and showed no cystic 
or solid masses or dilation of the duct.  The impression was 
of a grossly normal sonogram of the liver.

In January 2000, the veteran and his wife, accompanied by his 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer.  The veteran's wife 
primarily testified of the veteran suffering from abdominal 
pain.  The veteran testified, in pertinent part, that he had 
previously sought service connection for a liver disorder 
shortly after his service, in the 1950s.  He also indicated 
that he had been treated at a VA facility in 1953 or 1954.  
He indicated that he was not receiving any current treatment, 
and had received no other treatment, other than those 
treatment records which had already been submitted.  He 
indicated that he believed he had a liver disorder which was 
first treated in service and had been present ever since 
service.  A complete transcript of the testimony is of 
record.
II.  Analysis

As noted above, the RO denied the veteran's previous claim 
seeking service connection for a liver disorder in a October 
1994 rating decision.  The veteran was advised of his 
procedural rights, and, although he initiated an appeal by 
filing a notice of disagreement, he did not perfect the 
appeal by responding to the RO's statement of the case.  As a 
result, that became a final disposition.  38 U.S.C.A. 
§ 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.302(b).

Prior final decisions of the RO may be reopened upon the 
receipt of evidence which is both new and material.  38 
U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The Board notes that, until very recently, precedent of the 
United States Court of Appeals for Veterans Claims had 
mandated a three-step process to be applied in adjudicating 
an attempt to reopen a previously denied claim.  See Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc), interpreting and 
applying the decision of the United States Court of Appeals 
for the Federal Circuit in Hodge v. West, supra.  The 
procedure therein required was - first, it had to be 
determined whether the appellant had presented new and 
material evidence under 38 C.F.R. § 3.156(a); second, after 
the claim was reopened, it had to be determined whether, 
based upon all the evidence of record, the claim, as 
reopened, was well grounded; third, if the claim was well 
grounded, the merits of the claim had to be addressed and, if 
ripe for decision, adjudicated.  Winters v. West, 12 
Vet.App. 203, 206 (1999) (en banc), vacated on other grounds 
sub nom. Winters v. Gober, 219 F.3d 1375 (Fed.Cir. 2000).

In addition, the law has long been clear that "the Board 
does not have jurisdiction to consider a claim which [has 
been] previously adjudicated unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet.App. 1 
(1995).

We observe that the United States Congress has recently 
passed, and the President has signed into law, legislation 
repealing the requirement that a claim be well grounded.  
Several bills were involved in that process, and the 
legislation which now governs cases such as this is the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096.  That statute, enacted on November 
9, 2000, contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, notification as to 
evidentiary requirements, and the obtaining of medical 
examinations and opinions to attempt to establish service 
connection.  Of significance in the present matter, however, 
is language in the new statute which provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to 
be codified as amended at 38 U.S.C.A. § 5103A(f)).  Clearly, 
therefore, to whatever extent the new legislation has changed 
the approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

Thus, it is necessary that this case be adjudicated, 
initially, on the issue of whether new and material evidence 
is of record to reopen the previously denied claim of service 
connection for a liver disorder.  We now know that, under the 
VCAA, cited above, well-groundedness following the reopening 
of a claim is a moot point.  If it is determined that new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a), and the veteran's claim is reopened, barring a 
need for any further development, a merits analysis must now 
be undertaken.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.

After evidence is determined to be new, the next question is 
whether it is material.  Previously, whether evidence was 
"material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  See Colvin v. 
Derwinski, 1 Vet.App. 171, 174 (1991).  However, the Federal 
Circuit's decision in Hodge, supra, overruled Colvin and its 
progeny as to the materiality test.  It does not appear, 
however, that the analysis as to what is new evidence has 
been overruled.  See Vargas-Gonzalez v. West, 
12 Vet.App. 321, 326 (1999), noting that Hodge did not deal 
with the test for determining whether evidence is new, which 
is a decision separate from whether it is material.  See also 
Anglin v. West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) 
("nothing in Hodge suggests that the understanding of 
"newness" as embodied in the first prong of the Colvin test 
is inadequate or in conflict with the regulatory definition 
of new and material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.

Having discussed the appropriate legal analysis to be applied 
to the veteran's claim, the Board notes that the only new 
evidence submitted pertinent to his claimed liver disorder 
consists of the September 1996 report from Dr. Wolf, and the 
August 1995 and July 1998 VA radiology reports.  It is 
debatable as to whether any of this newly submitted medical 
evidence even documents a current liver disorder, as the only 
finding was of a "moderately echogenic parenchyma of the 
liver," and it is debatable whether that constitutes a 
recognized liver disorder, in light of the fact that all the 
medical findings as to liver function are normal.  
Nevertheless, even assuming that those records indicate a 
current diagnosis of a liver disorder, they provide no 
pertinent information tending to show that the veteran's 
claimed disorder arose in service, or is in any way related 
to his service.

The only other new evidence offered is that of the veteran's 
testimony, and the testimony of his wife, in January 2000, 
and, while it is new, that testimony is essentially redundant 
of previous contentions and is not competent to address the 
question of nexus to service.  Lay testimony and contentions, 
although they are, no doubt, sincerely felt, do not 
constitute competent medical evidence sufficient to reopen a 
claim.  See Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (1998), cert. denied, 119 S. Ct. 404 
(1998).  

Accordingly, the Board finds that, while the evidence 
submitted is technically new, it is not material.  Instead, 
we find that it is either cumulative of previous evidence 
already reviewed or it is irrelevant; as a result, it does 
not change the previous analysis in any way.  Therefore, it 
does not bear directly or substantially on the specific 
matter, and is not so significant that it must be considered 
to fairly decide the merits of the veteran's claim.  See 
Anglin, supra, in which the Court held that, according to the 
plain language of 38 U.S.C. § 5108, evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.

In summary, the Board finds that the evidentiary items 
submitted in conjunction with the current attempt to reopen 
the claim are not new and material, based upon the fact that 
they do not bear directly and substantially upon the specific 
matter under consideration, as required by 38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence has not been submitted to reopen 
the veteran's claim for service connection for a liver 
disorder, and the claim is denied.



		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals

 

